Title: To Thomas Jefferson from Joseph Carrington Cabell, 7 March 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
7 March. 1824.
I presume you have already been informed by Col: Randolph of the result of our long continued struggles for the Bonus of the Farmer’s Bank. We have been compelled to relinquish it to the Improvement Fund, and to accept an equivalent out of the Balance of the debt due from the General Government. Never have I known so  obstinate a struggle between the two Houses of Assembly. Mr Johnson has shewn himself throughout this affair the sincere friend of the University. He has risen greatly in my esteem. Col: Randolph & Mr Gordon in the House of Delegates did every thing that could be expected of them. Nearly every other delegate from my district stood against us, at the most critical period of our contest. You can hardly imagine the obloquy to which this business subjected me. I have been abused all around the town & by a great portion of the Assembly. But I held my onward course, regardless of the efforts of every description made by friends & foes to arrest me. I resolved to ride thro’ on the back of the Farmer’s Bank, & would never be dismounted. Since the contest has terminated, public opinion & feeling towards me have greatly changed, except among the rancorous federalists who are sorely vexed at our success. I refer you to Col: Randolph for a more particular history of this contest, . For my part, I have scarcely seen the earth on which I walked for a month past: & I feel tired & greatly anxious to return to my family.The claim on the General Government, is of two descriptions—viz: for principal advanced, & interest paid on that principal. As to the first, the vouchers have been lost, and I apprehend the debt is desperate. The second, Mr Johnson considers as principal, altho’ it is called interest: & he thinks the claim irresistable. I have this evening held a long conversation with the Governor on this subject. Some month or two ago Col: Barbour wrote on to the Governor for a statement of the interest paid by Virginia on account of the U. States. The Auditor after a laborious research has recently finished the account & it is now in the hands of the Governor. He could not readily turn to it, so as to let me see  the amount, but I presume it exceeds our appropriation. On this foundation repose our hopes of success. Early in the session of Congress Col: Barbour introduced a Bill giving authority to some officer of the Govt to settle our claim on equitable principles: but it failed.  If Mr Johnson’s opinion be correct, I presume an act of Congress would not be necessary. But whether an act be proper & necessary or not, I am considering of the best means of securing the payment of the claim. I wished Mr Johnson to undertake to go as Agent to Washington, but this he positively refuses on the ground of his determination never to fill an office which he has assisted in creating. It has occurred to my mind that a memorial from yourself to the Government would have a powerful effect, & especially if a resort to Congress should be necessary. But I hope you will consider of the matter & suggest whatever you may think for the best. I have written to Mr Hay to inform him of our success, & with the hope that such an annunciation would make powerful friends at Washington. You & Mr Madison & the President, I trust, will prevent the defeat of our hopes. This appropriation will  place us beyond the reach of vile hypocrites & malignant demons. This hope has induced me to run the risk of an entire overthrow of my standing in my district. A vile faction was eagerly preparing for the sacrifice. But our success has routed  & covered them with disgrace.Our session is so protracted that the Governor & the Visitors in town have thought it best to have our next meeting on the first monday in April.I leave this for Wmsburg on the 10th instI enclose 2 schemes of Professorships by Mr Gilmer, who drew  them up with out knowing of the one you enclosed me. He wished me to erase the  last salary in each scheme, as he might be thought interested, but I send  you the paper as I received it. He has been expecting to hear from you.From my not  receiving a reply to my last, I presume you are unwilling to promote the reestablishment of any Bank.I am, dear Sir, faithfully yoursJos: C: Cabell